Title: Circular Letter to Governors, 6 December 1804
From: Madison, James
To: Governors


Sir.Department of State Decr. 6th. 1804.
Agreeably to an Act of Congress entitled, “an act for the more general promulgation of the Laws of the U:States,” passed 3d. March 1795, and the acts in addition thereto passed on the 2d. March 1799 & on the 27th. March 1804, I have transmitted to the Collector of the Customs of  copies of the laws of the U:States 1st. Session 8th. Congress, being the proportion for the State of  with a request that he would forward them to your Excellency. I am &c.
James Madison





Mems: H.R
No. copies to each state


New Hampshire
1 Box
310
5
310


Massachusetts
2, do
2.325 & 2,202
17
1,054


Vermont
1
248
4
248


Rhode Island
1
124
2
124.


Connecticut
2
1,209. & 1.225
7
434


New york
4
2,300. 1.249. 1.205
17
1,054


New Jersey
2
1.172. 1.200
6
372


Pennsylvania
4
3,300 1–216
18
1,116


Delaware
1
62
1
62


Maryland
2
1.258 1.300
9
558


Virginia
5
4,300 1,164
22
1,364


North Carolina
3
3.248
12
744


South Carolina
2
2,248
8
496


Georgia
1.
1.248
4
248


Kentucky
1
1.372
6
372


Tennessee
1
1.186
3
186


Ohio
1 ”
62
1
62


Indiana Ty.
1 ”
62
1
62


Mississippi Ty.
1
62
1.
62





144
8928 (62)






864.






288






 288


Note.
1 Box Contg. 260 copies of the laws 1st. Session
7th Congress—sent 14 Decr. 1804 to the Govr. of South Carolina to make up a deficiency
